ORDER
The Office of Disciplinary Counsel petitions this Court for an order transferring respondent to incapacity inactive status. Respondent consents to the petition.
IT IS ORDERED that respondent is transferred to incapacity inactive status until further order of this Court and is enjoined from making disbursements from any account into which respondent has deposited client or trust monies.
IT IS FURTHER ORDERED that Steven M. Calcutt, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating accounts(s), and any other accounts into which respondent may have deposited client or trust monies. Mr. Calcutt shall take action as required by Rule 31 of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Calcutt has authority to make disbursements from respondent’s trust, escrow, and/or operating account(s) as is reasonably necessary and may apply to the Chair of the Commission on Lawyer Conduct for authority to make any disbursements that appear to be unusual or out of the ordinary.
*610IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of respondent, shall serve as notice to the bank or other financial institution that Steven M. Calcutt, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Steven M. Calcutt, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority the direct that respondent’s mail be delivered to Mr. Calcutt’s office.
/s/ Ernest A, Finney, Jr., C.J.
FOR THE COURT